Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed September 14th, 2021. By the amendment claims 1-11, 16, 18, 19, 41-43, 87 and 88 are pending with claims 1, 19, and 43 being amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-11, 16-19, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Durack et al. (US 2005011254), hereafter Durack  further in view of Hardwick et al. (WO 9004019 A1), hereafter Hardwick, and Vogler et a1 (US 5344611), hereafter Vogler.

With regards to claim 1, Durack discloses a flow cytometer system (Fig 2), the system comprising: a sorting flow cytometer (Abstract), comprising an electrostatic droplet deflector (P0273, L2-7) for producing a flow cytometrically sorted sample;  and a collection container having a sort tube in droplet receiving relationship with the sorting flow cytometer, wherein the sort tube is configured to receive a flow cytometrically sorted sample from the sorting flow cytometer and direct the received flow cytometrically sorted sample to the collection container (Fig 2. see examiner labeled reproduction below). Durack does not disclose a sample output operatively coupling a cell collection location at the bottom of the collection container to a mating connection for a receiving container and wherein the system is sterile.
However, Hardwick discloses a sample output (tubing 22, 26) operatively connecting a cell collection location at the bottom (cells fall to the bottom because of gravity) of collection container (18) to a mating connection for a receiving container (32, 34). It would have been obvious to a person with 
In addition, Hardwick discloses that before cells flow into the collection container (18) that:
“the heterogeneous cell mixture may first be subjected to a means for obtaining a selective cell concentrate from the heterogeneous cell mixture by separating the selective cell concentrate based upon the physical properties of the concentrate. Preferably, the selective cell concentrate is used with the system and method of the invention. Specifically, centrifugation may be used as a first separation step.”


Centrifugation and droplet sorting flow cytometry are both know methods for cell separation and as such are able to be substituted for one another with predictable results by a person having ordinary skill in the art before the effective filing date of the invention therefore rendering the substitution obvious (MPEP 2143.B).
Additionally, Hardwick discloses wherein the system is sterile (“providing a sterile connection”, Abstract). It would be obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the system sterile in order to maintain the integrity of the collected samples.

Durack and Hardwick do not disclose the system further comprising an evacuated receiving container operatively coupled to the mating connection and that the evacuated receiving container, wherein the evacuated receiving container has a vacuum that draws from the collection location via the sample output.
However Vogler discloses an evacuated receiving container (10) operatively coupled to the mating connection wherein the evacuated receiving container has a vacuum that draws from the collection location via the sample output. (Col. 1, 12-21). It would obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the receiving container as taught by
Vogler with the apparatus taught by Durack and Hardwick, to remove the cells from the apparatus for further processing.

With regards to claim 5-6, Durack, Hardwick, and Vogler disclose all the elements of claim 1 as outlined above. Durack and Vogler do not disclose wherein the collection container comprises flexible walls and is configured as a bag. 
However, Hardwick discloses wherein the collection container comprises flexible walls and is configured as a bag (18). It would be obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the collection container of Durack a flexible bag as taught by
Hardwick, in order for the collection container to be sealed in a way that protects the collected cells from contaminants.

With regards to claim 7-8, Durack, Hardwick, and Vogler disclose all the elements of claim 1 as outlined above. Durack further discloses, wherein the sort tube comprises a guide (Fig. 2, see examiner labeled reproduction below) Durack does not directly disclose that the guide is configured as an expanding cone, however there is a slight conical shape to the end closest to the collection container (Fig. 2, see examiner labeled reproduction below). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to adjust the shape of the guide as disclosed by Durack depending on the type of cell being sorted, in order to minimize contact between the cell and guide, reducing damage to the cell.

With regards to claim 9-11, Durack, Hardwick, and Vogler disclose all the elements of claim 1 as outlined above. Durack and Vogler do not disclose a sample output comprising a fluidic line and a mating connection comprising a piercing member or tubular member (26) operatively connected to the sample output (22). However, Hardwick discloses wherein the sample output comprises a tubular fluidic line (tubing 22, 26) and the mating connection comprises a piercing member (priming line 33, piercing member not labeled) or tubular member (26) operatively connected to the sample output


With regards to claim 16, Durack, Hardwick, and Vogler disclose all the elements of claim 1 as outlined above. Durack does not disclose the system further comprises a media input fluidically coupled the collection container. However, Hardwick further discloses wherein the system further comprises a media input (connector port 61) fluidically coupled a collection container. It would be obvious to a person with ordinary skill in the art before the time of filing to add a media input as described in Hardwick to the collection container in Durack, in order to add nutrients to the collected cells to maintain viability of the cells.
  
With regards to claim 18, Durack and Hardwick disclose all the elements of claim 1 as outlined above. Durack does not disclose wherein the system comprises a welded connection. 
However Hardwick further discloses wherein the system comprises a welded connection (tubing and containers integrally connected, pg10, L13-15). It would be known by a person having ordinary skill in the art before the effective filing date of the invention to form the integral connection using a sterile weld in order to lessen the risk of contamination of the samples.  

With regards to claim 19, Durack discloses a method comprising: flow cytometrically processing a sample with a flow cytometer system comprising (Abstract):  a flow cytometer (Fig. 2) having a sort block (sorting system 119) and an electrostatic droplet deflector (P0273, L2-7); a collection container having a sort tube in droplet receiving relationship with the sort block, wherein the sort tube is configured to receive a flow cytometrically sorted sample from the sorting flow cytometer and direct the received flow cytometrically sorted sample to the collection 
However, Hardwick discloses a sample output (tubing 22, 26) operatively connecting a collection container (18) to a mating connection for a receiving container (32, 34). It would be obvious to a person with ordinary skill in the art before the effective filing date of the invention to modify the collection container of Durack with the sample output connection taught by Hardwick for the advantage of allowing further analyses of the collected cells in an aseptic environment, thus reducing damage to the cells. 
In addition, Hardwick discloses that before cells flow into the collection container (18) that: 
“the heterogeneous cell mixture may first be subjected to a means for obtaining a selective cell concentrate from the heterogeneous cell mixture by separating the selective cell concentrate based upon the physical properties of the concentrate. Preferably, the selective cell concentrate is used with the system and method of the invention. Specifically, centrifugation may be used as a first separation step.” 

Centrifugation and droplet flow cytometry are both know methods for cell separation and as such are able to be substituted for one another with predictable results by a person having ordinary skill in the art before the time of filing, therefore rendering the substitution obvious (MPEP 2143.B).
Additionally, Hardwick discloses wherein the system is sterile (“providing a sterile connection”, Abstract). It would be obvious to a person with ordinary skill in the art before the time of filing to make the system sterile in order to maintain the integrity of the collected samples.

Durack and Hardwick do not disclose the system further comprising an evacuated receiving container operatively coupled to the mating connection and that the evacuated receiving 
However Vogler discloses an evacuated receiving container (10) operatively coupled to the mating connection wherein the evacuated receiving container has a vacuum that draws from the collection location via the sample output. (Col. 1, 12-21). It would obvious to a person with ordinary skill in the art before the time of filing to use the receiving container  as taught by Vogler with the apparatus taught by Durack and Hardwick, to remove the cells from the apparatus for further processing.  

With regards to claim 41, Durack, Hardwick, and Vogler disclose all the elements of claim 19 as outlined above. Durack further discloses wherein the flow cytometrically processing comprises sorting one or more types of cells (123 and 125) from the sample. 

With regards to claim 42, Durack, Hardwick, and Vogler disclose all the elements of claim 41 as outlined above. Durack does not disclose the one or more types of cells comprises cells useful in cell therapy applications. 
However Hardwick discloses wherein the one or more types of cells comprises cells useful in cell therapy applications (pg22, L28-30). It would be obvious to a person with ordinary skill in the art before the time of filing, that the system as described in Durack could be used for many applications including cell therapies as disclosed by Hardwick. 

With regards to claim 43, Durack discloses an assembly (Abstract) comprising: a collection container having a sort tube configured to be positioned in droplet receiving relationship with a sort block (sorting system 119) of a flow cytometer, wherein the sort tube is configured to receive a flow cytometrically sorted sample from the sorting flow cytometer and direct the received flow cytometrically sorted sample to the collection container (Fig. 2. See 
However, Hardwick discloses a sample output (tubing 22, 26) operatively connecting a collection container (18) to a mating connection for a receiving container (32, 34). It would be obvious to a person with ordinary skill in the art before the effective filing date of the invention  to modify the collection container of Durack with the sample output connection taught by Hardwick for the advantage of allowing further analyses of the collected cells in an aseptic environment, thus reducing damage to the cells. In addition, Hardwick discloses that before cells flow into the collection container (18) that 
“the heterogeneous cell mixture may first be subjected to a means for obtaining a selective cell concentrate from the heterogeneous cell mixture by separating the selective cell concentrate based upon the physical properties of the concentrate. Preferably, the selective cell concentrate is used with the system and method of the invention. Specifically, centrifugation may be used as a first separation step.” 

Centrifugation and droplet sorting flow cytometry are both know methods for cell separation and as such are able to be substituted for one another with predictable results by a person having ordinary skill in the art before the time of filing, therefore rendering the substitution obvious (MPEP 2143.B). 

Additionally, Hardwick discloses wherein the system is sterile (“providing a sterile connection”, Abstract). It would be obvious to a person with ordinary skill in the art before the time of filing to make the system sterile in order to maintain the integrity of the collected samples.

However Vogler discloses an evacuated receiving container (10) operatively coupled to the mating connection wherein the evacuated receiving container has a vacuum that draws from the collection location via the sample output. (Col. 1, 12-21). It would obvious to a person with ordinary skill in the art before the time of filing to use the receiving container  as taught by Vogler with the apparatus taught by Durack and Hardwick, to remove the cells from the apparatus for further processing.  

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durack, Hardwick and Vogler as applied to claim 1 above, and further in view of Seidel et al. (US 7629113 B2) hereafter Seidel. .

With regards to claim 2-4, Durack, Hardwick and Vogler disclose all the elements of claim 1 as outlined above. Durack, Hardwick, and Vogler do not directly disclose wherein the collection container comprises rigid walls, is configured as a tube, and comprises a conical bottom defining the cell collection location. 
 However, Seidel discloses wherein the collection container (14) comprises rigid walls, is configured as a tube, and comprises a conical bottom defining the cell collection location (Fig. 4). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the container as disclosed by Durack, with the container as .

Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Durack, Hardwick and Vogler as applied to claim 4 above, and further in view of Fox et al. (US 9592483), hereafter Fox.
With regards to claim 87, Durack, Hardwick and Vogler disclose all the elements of claim 4 as outlined above. Durack, Hardwick and Vogler do not disclose wherein the sample output is operatively coupled to the cell collection location at the bottom of the collection container by a tube located inside of the collection container.
However Fox discloses wherein the sample output is operatively coupled to the cell collection location at the bottom of the collection container (146) by a tube located inside of the collection container (110). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the coupling tube be inside the container to reduce the amount of air bubbles that are introduced to the sample. 

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Durack, Hardwick and Vogler as applied to claim 6 above, and further in view of Warner et al. (US 20150010939), hereafter Warner.

With regards to claim 88, Durack, Hardwick and Vogler disclose all the elements of claim 6 as outlined above. Durack, Hardwick and Vogler do not disclose wherein the sample output is operatively coupled to the cell collection location at the bottom of the collection container by a tube located outside of the collection container.
.  


    PNG
    media_image1.png
    689
    586
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed September 14th, 2021 have been fully considered but they are not persuasive. The applicant’s arguments with regards to Ward are rendered moot because of new grounds of rejection as necessitated by amendment. 

With regards to the applicant’s argument that there would be no motivation to combine Fox with the device of Ward (now Durack), as outlined above Fox shows a container with a tube inside it meant to remove something from the bottom of the container. The fact that the system of Fox is used to move sheath fluid instead of cells has no bearing on the patentability of the instant invention. Fox involves rinsing a flow cytometer and therefore is in the same art area and would be looked at by a person with ordinary skill in the art before the effective filing date of the invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B. /Examiner, Art Unit 3655    

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655